Citation Nr: 0803591	
Decision Date: 01/31/08    Archive Date: 02/08/08

DOCKET NO.  03-29 303A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased evaluation for chronic lumbar 
strain, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1996 to 
May 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Detroit, Michigan.  The veteran moved to Wisconsin 
during this appeal and his case was subsequently transferred 
to the VA RO in Milwaukee, Wisconsin.

The veteran submitted a written statement in March 2007 
indicating his desire to file for nonservice-connected 
pension benefits.  He also submitted a VA Form 21-527, 
Income-Net Worth and Employment Statement.  As there appears 
to have been no action taken in response to the veteran's 
statement, this issue is REFERRED to the RO for 
consideration.


FINDINGS OF FACT

1.  The competent evidence of record demonstrates that prior 
to August 19, 2003, the veteran's service-connected chronic 
lumbar strain was manifested by moderate limitation of motion 
with forward flexion limited to no more than 45 degrees by 
pain and incoordination; there is no evidence of weakness, 
lack of endurance, ankylosis, severe lumbosacral strain, or 
any associated neurological disabilities.  

2.  The competent evidence of record demonstrates that as of 
August 19, 2003, the veteran's service-connected chronic 
lumbar strain is manifested by slight limitation of motion 
with forward flexion limited to no more than 70 degrees by 
pain; there is no evidence of weakness, incoordination, lack 
of endurance, ankylosis, muscle spasm on extreme forward 
bending, severe lumbosacral strain, or any associated 
neurological disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for a rating of 20 percent, and no higher, 
for chronic lumbar strain have been met prior to August 19, 
2003.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.159, 
Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5292 and 5295 (2003); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5237 (2007).

2.  As of August 19, 2003, the criteria for a rating in 
excess of 10 percent for chronic lumbar strain have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.159, 
Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5292 and 5295 (2003); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5237 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim.  38 C.F.R. § 
3.159 (2007).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

After careful review of the claims folder, the Board finds 
that letters dated in January 2003, September 2005, August 
2006, and March 2006 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this regard, the January 2003, September 2005, and August 
2006 letters advised the veteran what information and 
evidence was needed to substantiate the claim decided herein 
and what information and evidence must be submitted by him, 
namely, any additional evidence and argument concerning the 
claimed condition and enough information for the RO to 
request records from the sources identified by the veteran.  
In this way, he was advised of the need to submit any 
evidence in his possession that pertains to the claim.  These 
letters also specifically told him that it was his 
responsibility to support his claim with appropriate 
evidence.  Finally the January 2003, September 2005, and 
August 2006 letters advised him what information and evidence 
would be obtained by VA, namely, records like medical 
records, employment records, and records from other Federal 
agencies.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The March 2006 letter provided this notice to the 
veteran.  

The January 2003 letter was sent to the veteran prior to 
March 2003 initial adjudication.  The VCAA notice with 
respect to the elements addressed in this letter was 
therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  VCAA notice in accordance with Dingess was sent 
after the initial adjudication; however, the Board finds this 
error nonprejudicial to the veteran.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In this regard, the 
notice provided in the March 2006 letter fully complied with 
the requirements of 38 U.S.C. § 5103(a), 38 C.F.R. § 
3.159(b), and Dingess, supra, and after the notice was 
provided the case was readjudicated a June 2006 supplemental 
statement of the case was provided to the veteran.  See 
Pelegrini II, supra; Mayfield v. Nicholson, 20 Vet. App. 537 
(2006) (a (supplemental) statement of the case that complies 
with all applicable due process and notification requirements 
constitutes a readjudication decision).

In light of the above, the Board concludes that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The Board finds that VA has also fulfilled its duty to assist 
the veteran in making reasonable efforts to identify and 
obtain relevant records in support of the veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2007).  In this regard, 
the veteran's service medical records are associated with the 
claims folder, as well as all relevant VA treatment records 
and records pertaining to his Social Security Administration 
(SSA) disability claim.  The veteran indicated in an August 
2005 written statement that he did not seek any private 
treatment for his service-connected back disability; thus it 
appears that there are no additional relevant, outstanding 
records that need to be obtained before deciding his claim.  
Finally, the veteran was afforded numerous VA examinations, 
including a neurological examination, during this appeal.  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2007) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's service-
connected disabilities.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The undersigned is therefore of the opinion that 
this case presents no evidentiary considerations, except as 
noted below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disability at 
issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.1, 4.10 
(2007).  Regulations require that where there is a question 
as to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  

During this appeal, on November 19, 2007, the Court held that 
staged ratings, traditionally reserved for initial evaluation 
claims, see Fenderson v. West, 12 Vet. App. 119 (1999), are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  In the present case, the veteran filed 
his increased rating claim in October 2002; thus, there is 
reason to consider whether the evidence demonstrates changes 
in symptomatology warranting different ratings.  For reasons 
discussed in more detail below, the Board finds that the 
competent medical evidence demonstrates that the veteran is 
entitled to a higher evaluation than that currently assigned 
for the period immediately following the filing of his claim.  
However, as of August 19, 2003, the evidence fails to support 
this higher rating.  As such, no increase beyond his 
currently assigned 10 percent is warranted beyond this date.  
See Hart v.  Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 
2007).


I. Amendments to the Applicable Rating Criteria

The veteran is currently service-connected for chronic lumbar 
strain, evaluated as 10 percent disabling pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).  Substantive 
changes were made to the schedular criteria for evaluating 
disabilities of the spine by regulatory amendment during this 
appeal, effective September 26, 2003.  See 68 Fed. Reg. 51454 
(2003).  Because this change took effect during the pendency 
of the veteran's appeal, both the former and the revised 
criteria will be considered in evaluating the veteran's 
service-connected chronic lumbar strain.  However, 
application of the new criteria prior to the effective date 
of the amended regulation is not allowed.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); Green v. Brown, 10 
Vet. App. 111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) 
(West 2002).

With respect to this regulatory amendment, the June 2006 
supplemental statement of the case provided the veteran with 
the rating criteria in effect for lumbosacral strain both 
prior to and as of September 26, 2003, including the General 
Rating Formula for Disease and Injuries of the Spine.  
However, neither this supplemental statement of the case, nor 
any other correspondence, provided the veteran with the 
rating criteria for Diagnostic Code 5292, which is the old 
rating criteria for limitation of motion of the lumbar spine.  
Although the veteran was not initially rated under this 
diagnostic code, the Board notes that he was receiving a 10 
percent disability rating based on evidence of painful or 
limited motion.  See RO Rating Decision dated August 25, 
1998.  Since Diagnostic Code 5292 contemplates limitation of 
motion in its rating criteria, the Board must consider 
whether a higher disability rating is warranted under this 
diagnostic code.  

Despite not being provided with the citation and content of 
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003), the Board 
concludes that remanding this appeal would unnecessarily 
delay the appeal with no benefit to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).  
According to the rating criteria in effect prior to September 
26, 2003, a lumbar spine disability without evidence of 
ankylosis was rating according to the severity demonstrated 
in limitation of motion.  Specifically, a 10 percent 
evaluation was warranted for slight limitation of motion; 20 
percent was warranted for moderate limitation; and 40 percent 
was warranted for severe limitation.  Id.  The words 
"slight," "moderate," and "severe" were not defined in 
the VA rating schedule.  

The September 2003 regulatory amendments adopted rating 
criteria which continued to assign disability ratings based 
on the demonstrated loss of motion; however, the new criteria 
was based on a numerically defined ranges of motion 
(demonstrating the loss of movement) rather than descriptive 
losses.  In adopting specific ranges of motion to define what 
is normal, VA stated that the ranges of motion were based on 
the American Medical Association Guides to the Evaluation of 
Permanent Impairment, 2nd ed., (1984), which is the last 
edition of the Guides that measured range of motion of the 
spine using a goniometer.  See supplementary information, 67 
Fed. Reg. 56,509 (Sept. 4, 2002).  Therefore, even though 
pre-September 2003 regulations did not define normal range of 
motion for the spine, the current definition is based on 
medical guidelines in existence since 1984.  There is no 
inconsistency, then, in applying the current ranges of motion 
to rating spine disabilities under the old criteria.  Since 
the veteran was provided the General Rating Formula for 
Disease and Injuries of the Spine in the November 2003 and 
June 2006 supplemental statements of the case, the Board is 
satisfied that he was, in essence, provided an appropriate 
description of the content of 38 C.F.R. § 4.71a, Diagnostic 
Code 5292.  Thus, no remand is necessary to provide him with 
the content of the pre-September 2003 rating criteria, and 
there is no prejudice in the Board considering the regulatory 
changes in adjudicating his increased rating claim.  See 
Bernard, supra.

II. Applicable Rating Criteria

Regarding the rating of all spine disabilities, with the 
exception of intervertebral disc syndrome, the Board observes 
that the following relevant rating criteria were in effect 
prior to the September 2003 regulation changes. 

Slight limitation of motion of the lumbar spine warrants a 10 
percent disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2003).  Moderate limitation of motion of the 
lumbar spine warrants a 20 percent disability rating.  Id.  
Severe limitation of motion of the lumbar spine warrants a 40 
percent disability rating.  Id.  Lumbosacral strain with 
characteristic pain on motion warrants a 10 percent 
disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2003).  Lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position, warrants a 20 percent disability rating.  
Id.  Severe lumbosacral strain, with listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion, warrants a 40 
percent disability rating.  Id.  To warrant a rating in 
excess of 40 percent, there must be evidence of 
intervertebral disc syndrome or ankylosis.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5286, 5289, 5293 (2003).  

As previously noted, there is no inconsistency in applying 
the ranges of motion defined in the amended General Rating 
Formula for Disease and Injuries of the Spine (2007) when 
rating spine disabilities under the old criteria, which 
refers to "slight," "moderate," and "severe" limitation 
of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  

Under the General Rating Formula for Diseases and Injuries of 
the Spine, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, unfavorable 
ankylosis of the entire spine warrants a 100 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2007).  
Unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent rating.  Id.  Forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine warrants a 40 
percent rating.  Id.  Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spine contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis warrants a 20 percent rating.  
Id.  Forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or, vertebral body fracture 
with loss of 50 percent or more of height warrants a 10 
percent rating.  Id.  

Note (1): Evaluate any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, and left and 
right lateral rotation are zero to 30 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  The normal combined range of motion of 
the thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

III. Analysis

With consideration of all the evidence of record and the 
applicable rating criteria discussed above, the Board 
concludes that the veteran is entitled to a higher 
evaluation, namely, 20 percent; however, such increase is 
only demonstrated for the initial period of this appeal.  As 
discussed further below, the competent evidence of record 
demonstrates that, as of August 19, 2003, the veteran's 
lumbar spine disability more closely approximates his current 
10 percent disability evaluation.  As such, the Board will 
stage the veteran's rating in accordance with Hart, supra.  

The veteran's increased rating claim was received by the RO 
on October 11, 2002; thus, the appropriate appeal period is 
from October 11, 2001, through the present.  Shortly after 
filing his claim, he was evaluated by VA to determine the 
current severity of his service-connected chronic lumbar 
strain.  The January 2003 VA examination report indicates 
that the veteran complained of low back pain which increased 
with heavy lifting and bending.  Upon examination, the 
veteran demonstrated a normal gait and lumbar lordosis with 
good posture; there was no evidence of tilting, scoliosis, or 
muscle spasm.  Range of motion testing revealed flexion 
limited to 45 degrees, extension limited to 20 degrees, and 
bilateral lateral flexion and rotation limited to 15 degrees.  
His lower extremities were negative for any neurological 
deficit, and his X-rays were normal.  

The Board has carefully reviewed other medical evidence of 
record from this time period; however, there is little 
additional evidence which speaks to the severity of his 
disability.  Thus, it appears that the Board must rely on the 
findings of the January 2003 VA examination.  Applying the 
old rating criteria to the findings above, the Board 
concludes that the veteran demonstrates moderate limitation 
of motion, as evidenced by forward flexion limited to 45 
degrees.  Such symptomatology warrants a 20 percent 
disability evaluation.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2003).  

Although the Board concludes that the evidence of record 
shows symptomatology warranting a 20 percent disability 
evaluation shortly after the veteran's increased rating claim 
was filed, the remaining medical evidence of record does not 
show that his service-connected lumbar spine disability 
continued to demonstrate symptomatology consistent with a 20 
percent evaluation.  Therefore, the Board finds that the 
veteran's request for an evaluation in excess of 10 percent 
for his chronic lumbar strain must be denied as of the date 
the medical evidence demonstrates symptomatology more 
consistent with his current 10 percent disability evaluation.  
See Hart, supra.

After careful consideration of the evidence of record, the 
Board concludes that the veteran's lumbar spine disability 
more closely approximates the rating criteria for a 10 
percent rating as of August 19, 2003.  On this date the 
veteran was evaluated by VA, and from such time forward his 
medical records show symptomatology more consistent with a 10 
percent evaluation.  In this regard, the veteran demonstrated 
forward flexion limited to no more than 70 degrees as of 
August 19, 2003.  Although he exhibited painful motion at the 
November 2003, March 2005, and November 2006 VA examinations, 
such pain was limited to the extremes of flexion, and often 
times he was able to flex to 90 degrees, which represents 
full range of motion.  See VA examinations dated in August 
2003, November 2003, March 2005, and November 2006.  See also 
December 2006 VA Emergency Department Clinical Record (notes 
full range of motion of all joints); August 2005 VA Nurse 
Practioner Examination Report (veteran able to bend at waist 
and touch hands to floor).  

In addition to demonstrating forward flexion more consistent 
with a 10 percent disability evaluation, the veteran's 
medical records as of August 19, 2003, fail to show 
additional symptomatology warranting a higher evaluation.  
For example, there is no evidence that the veteran 
experiences muscle spasm on extreme forward bending.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).  Despite an 
October 2004 SSA Disability Examination Report noting mild 
paraspinal muscle spasm, there is no indication that such 
spasms occurred with forward flexion.  Moreover, the November 
2003 and March 2005 VA examination reports both indicate that 
the veteran demonstrates no muscle atrophy or spasm.  

There is also no evidence of record which demonstrates 
listing of the whole spine, a positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, 
narrowing or irregularity of joint space, or abnormal 
mobility on forced motion.  In this regard, the veteran's 
medical records show his gait and posture are within normal 
limits; his X-rays are also normal.  See VA Examination 
Reports dated in August 2003, November 2003, March 2005, and 
November 2006.  Finally, there is no evidence of ankylosis in 
the veteran's thoracolumbar spine or intervertebral disc 
syndrome.  See March 2005 VA examination report.



Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the Board finds no basis upon which to assign a 
higher evaluation for the veteran's service-connected 
lumbosacral strain.  As discussed below, a review of the 
record, to include the medical evidence, fails to reveal any 
additional functional impairment associated with such 
disability to warrant consideration of alternate rating 
codes.

Despite the veteran's complaints at the November 2006 VA 
examination of low back pain radiating to the bilateral lower 
extremities, as well as erectile dysfunction and bladder 
problems, the competent medical evidence demonstrates 
otherwise.  Specifically, the veteran underwent neurological 
evaluation in November 2006 at which time he demonstrated 
normal gait, strength, and reflexes.  Also, as noted in a 
December 2006 addendum opinion, there was no evidence of 
muscle wasting and his X-rays were within normal limits.  It 
was the examining physician's opinion, therefore, that there 
was no objective evidence of any neurological abnormality.  
The Board acknowledges the veteran's own statements regarding 
his radiating pain; however, it notes that must rely on the 
competent medical evidence regarding this issue.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson is 
not competent to provide evidence regarding diagnosis or 
etiology).  Thus, while the Board has considered the 
veteran's lay assertions, they do not outweigh the competent 
medical evidence of record, which does not show that the 
veteran has any associated lower extremity neurological 
disability.

As for the veteran's contentions at the November 2006 VA 
examination that he experiences erectile dysfunction or 
bladder incontinence, the Board observes that the veteran 
received inpatient treatment through VA in September 2006.  
Nursing assessments from this period of treatment show that 
the veteran is continent of urine.  Similarly, he was 
assessed by VA psychiatry in June 2007.  At such time he 
reported no problems with urination and stated that his last 
sexual activity was March 2007.  In the absence of any 
objective evidence of bladder incontinence or erectile 
dysfunction, the Board finds the veteran's contemporaneous 
statements more probative that those made in conjunction with 
his claim-related evaluations.  See Hayes v. Brown, 5 Vet. 
App. 60, 69-70 (1993) (it is the responsibility of the Board 
to assess the credibility and weight to be given the 
evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1992)).

In sum, as of August 19, 2003, the medical evidence 
demonstrates that the veteran's service-connected lumbosacral 
strain most closely approximates a 10 percent disability 
evaluation.  Despite exhibiting symptomatology warranting a 
20 percent evaluation earlier in the appeal period, the Board 
concludes that it cannot grant a 20 percent evaluation for 
the entire period of this appeal.  In this regard, the 
competent medical evidence consistently demonstrates 
symptomatology associated with a 10 percent evaluation as of 
the August 2003 VA examination.  The Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
it concludes that a preponderance of the evidence is against 
assigning an evaluation in excess of 10 percent as of August 
19, 2003.  Similarly, the competent evidence does not 
demonstrate entitlement to a rating higher than 20 percent 
prior to August 19, 2003.  The benefit of the doubt doctrine 
is therefore not applicable in the instant appeal.  38 
U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

An evaluation of 20 percent, and no higher, is granted for a 
service-connected chronic lumbar strain prior to August 19, 
2003, subject to the laws and regulations governing payment 
of monetary benefits.

Entitlement to an evaluation in excess of 10 percent on or 
after August 19, 2003, for a service-connected chronic lumbar 
strain is denied.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


